256 S.W.3d 586 (2008)
James R. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68201.
Missouri Court of Appeals, Western District.
May 27, 2008.
Rehearing Denied July 29, 2008.
Nancy A. McKerrow, Esq., Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. and Jayne T. Woods, Esq., Jefferson City, MO, for respondent.
Before DIV. IV.: HOWARD, C.J., HARDWICK and WELSH, JJ.
Prior report: 174 S.W.3d 593.

ORDER
PER CURIAM.
James Davis appeals from the denial of his Rule 29.15 motion for post-conviction relief. For reasons explained in the Memorandum provided to the parties, we affirm. Rule 84.16(b).